         Case 4:20-cr-00035-BMM Document 2 Filed 06/04/20 Page 1 of 2


                                                                          FILED
ETHAN R. PLAUT
Assistant U.S. Attorney
                                                                            JUN O~ 2020
U.S. Attorney's Office                                                   Clerk, U.S District Court
                                                                           D1stnct Of Montana
P.O. Box 3447                                                                  GreDt Falls
Great Falls, MT 59403
119 First Ave. N., Suite 300
Great Falls, MT 59403
Phone: (406) 761-7715
Fax:     (406) 453-9973
E-mail: ethan.plaut@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONT ANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 20-3$-G F -{?.,rn fl\

             Plaintiff,                     INDICTMENT

      vs.                                  INVOLUNTARY MANSLAUGHTER
                                           Title 18 U.S.C. §§ 1153(a) and 1112
                                           (Penalty: Eight years imprisonment,
                                           $250,000 fine, and three years supervised
 TOUGH ARTHUR SNOW,                        release)


             Defendant.


THE GRAND JURY CHARGES:

      That on or about June 8, 2019, at or near Mission Canyon, within Blaine

County, in the State and District of Montana, and within the exterior boundaries of

the Fort Belknap Indian Reservation, being Indian Country, the defendant,

TOUGH ARTHUR SNOW, an Indian person, with gross negligence, committed an
         Case 4:20-cr-00035-BMM Document 2 Filed 06/04/20 Page 2 of 2



unlawful act not amounting to a felony, namely reckless driving, knowing that such

was a threat to the lives of others and knowing of circumstances that would

reasonably cause the defendant to foresee that such conduct might be a threat to

lives of others, and that unlawful act was the proximate cause of the unlawful

killing of John Doe, in violation of 18 U.S.C. §§ l 153(a) and 1112.

      A TRUE BILL.

                                      Foreperson signature redacted. Original document filed
                                      under seal.




~~
 Z______,,,.
KURT G. ALME
United States Atto ey   1


   t,_           /(__
Criminal C 1ef Assistant U.S. Attorney




                                                                 ,.rim. Summons   V
                                                                Bail,  -----
                                                                 Warrant,

                                                                     ·----
                                                              {\,,a.,'C\(\ ff'e(\ \.    0
                                                              7-9- Q0~6           w     )()cJY\

                                                             ::::Sud9e ~\\\\~~
                                         2
